
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1037
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Nye submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the actions by United States Armed Forces and first
		  responders to help the people of Haiti after the recent devastating earthquake
		  reflect the highest level of dedication and heroism.
	
	
		Whereas the 7.0 magnitude earthquake, which struck Haiti
			 on January 12, 2010, has caused countless deaths and untold destruction
			 throughout Haiti’s capital, Port-au-Prince;
		Whereas members of the United States Armed Forces,
			 including many who have recently returned from deployments to Iraq and
			 Afghanistan, have responded to this crisis with incredible speed and
			 effort;
		Whereas nearby United States Coast Guard vessels were
			 redirected to Haiti within minutes of the earthquake;
		Whereas there are now five United States Coast Guard
			 Cutters on station in Haiti;
		Whereas in less than a week, more than 12,000 members of
			 the United States Armed Forces were in the region to support the humanitarian,
			 peacekeeping, and search and rescue efforts;
		Whereas more than 10 United States Navy ships are, or soon
			 will be, on station off the coast of Haiti, including the USS Carl Vinson (CVN
			 70), USS Bataan (LHD 5), USS Normandy (CG 60), USNS Comfort (T–AH–20), and the
			 USS Fort McHenry (LSD 43), to assist in humanitarian aid efforts;
		Whereas with approval of the Government of Haiti, United
			 States Air Force air traffic control and airfield management personnel are
			 successfully managing air operations at the international airport, supporting
			 24/7 operations and more than 120-aircraft per day capacity;
		Whereas United States military aircraft have airlifted
			 more than 130,000 humanitarian daily rations and more than 70,000 bottles of
			 water to Port-au-Prince;
		Whereas with military transport, 6 United States Urban
			 Search and Rescue Teams have been deployed to Haiti, including Virginia Beach
			 Based Task Force 2;
		Whereas Virginia Task Force 2 has valiantly rescued
			 numerous persons in Haiti, including Danish United Nations worker Jens
			 Christensen and 2 local children; and
		Whereas United States Search and Rescue teams have saved
			 more than 40 lives in the days following the earthquake: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the actions undertaken by members of the United States
			 Armed Forces and first responders demonstrate the highest level of duty and
			 heroism.
		
